t c memo united_states tax_court jere j and paulette m solvie petitioners v commissioner of internal revenue respondent docket no filed date garry a pearson jon j jensen and alexander f reichert for petitioners blaine c holiday for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal_income_tax tax for and respectively we must decide1 whether certain amounts reduced by the deductions attributable to such amounts that petitioners re- ceived during and that they characterized as rent are subject_to self-employment_tax under sec_1402 we hold that they are findings_of_fact some of the facts have been stipulated and are so found except as discussed below at the time petitioners filed the petition in this case they resided in hancock minnesota in jere j solvie mr solvie began farming in paulette m solvie ms solvie began farming with mr solvie prior to petitioners farmed acres of land acres of which they owned third parties owned the remaining acres 1in addition to the issue that we address herein there is another determination in the notice_of_deficiency notice for that is computational in that its resolution flows automati- cally from our resolution of that issue 2all section references are to the internal_revenue_code in effect for all rule references are to the tax_court rules_of_practice and procedure 3the parties stipulated that petitioners farmed acres of land acres of which they owned and acres of which third parties owned that stipulation insofar as it pertains to the number of acres that third parties owned is clearly contrary to the record in the instant case and we shall disregard that stipulation to that extent see 93_tc_181 on brief respondent acknowl- continued prior to mr solvie participated in the management of and in all phases of crop production and animal production by performing inter alia the following farm-related activities in the production of agricultural commodities ie hogs loading of the hogs washing the facilities checking the feed lines and water levels refilling the feed lines when necessary and observing hogs for disease prior to ms solvie performed the following farm-related activities in the production of agricultural commodities entering data into the bookkeeping system accounting conferring with accountants about bookkeeping and return preparation picking up orders and spare parts and running errands prior to the farming operation had the capacity to process big_number head of hogs in date petitioners formed jj p farms inc petitioners each owned percent of the stock of jj p farms inc and they comprised the board_of directors board_of that company at all relevant times jj p farms inc engaged in the farming_business specifically raising hogs for the produc- tion of pork during and jj p farms inc farmed the same acres of land that petitioners had farmed prior to acres of which petitioners owned third continued edges that that stipulation is not accurate and that third parties owned acres parties owned the remaining acres after the formation of jj p farms inc that company hired mr solvie and ms solvie pursuant to an oral arrangement oral employment arrangement under which mr solvie was to serve as its chief_executive_officer ceo its chief financial officer cfo and a member of its board and ms solvie was to serve as a member of its board under that arrangement mr solvie and ms solvie were to perform in their respective capaci- ties the same farm-related activities in the production of agricultural commodities that they had been performing prior to petitioners’ farm-related activities pursuant to the oral employment arrangement at all relevant times including during and mr solvie as ceo cfo and a board member and ms solvie as a board member performed those activities after petitioners incorporated jj p farms inc in and before petitioners built an 800-head capacity hog barn in discussed below the farming operation had the capacity to process big_number head of hogs 4see supra note 5during and petitioners had no written employment agreement with jj p farms inc 6at all relevant times mr solvie spent percent of his time working for jj p farms inc 7at all relevant times ms solvie spent virtually percent of her time working for jj p farms inc during and jj p farms inc paid wages to petitioners in exchange for petitioners’ farm-related activi- ties in the production of agricultural commodities during the wages that that company paid to petitioners for such farm- related activities were calculated without regard to such activi- ties that petitioners performed with respect to processing hogs through the 800-head capacity hog barn that petitioners built in during and petitioners leased to jj p farms inc pursuant to an oral arrangement oral rental arrangement farmland including existing buildings on that land petition- ers’ farmland and certain personal_property petitioners’ personal_property that they owned pursuant to the oral rental arrangement during each of the years and jj p farms inc was required to and did pay to petitioners rent of dollar_figure for petitioners’ farmland exclusive of existing build- ings on that land and rent of dollar_figure for the buildings on that 8jj p farms inc also leased certain other farmland from third-party landlords pursuant to oral rental arrangements with those third-party landlords 9during and petitioners had no written rental agreement with jj p farms inc with respect to the lease of petitioners’ farmland and petitioners’ personal_property land or total rent of dollar_figure in petitioners built an 800-head capacity hog barn petitioners’ 800-head capacity hog barn on petitioners’ farm- land during that year petitioners and jj p farms inc orally modified the oral rental arrangement modified oral rental arrangement to reflect that after the completion of that barn petitioners were leasing to jj p farms inc petitioners’ farmland including petitioners’ 800-head capacity hog barn located on that land as well as petitioners’ personal prop- ertydollar_figure pursuant to the modified oral rental arrangement during jj p farms inc was required to and did pay to petitioners for petitioners’ farmland and petitioners’ 10it is not clear from the record whether in and the rent for petitioners’ farmland exclusive of existing build- ings on that land ie dollar_figure or the rent for the buildings ie dollar_figure on that land included rent for petitioners’ personal_property 11as discussed below petitioners reported in their tax_return dollar_figure in rent received from the lease of petitioners’ farmland and petitioners’ personal_property the record does not disclose the reason for the discrepancy between the total amount of rent that petitioners received during from such lease ie dollar_figure and the total amount of rent ie dollar_figure that petitioners reported in their tax_return 12for convenience unless otherwise indicated we shall hereinafter refer to petitioners’ farmland exclusive of peti- tioners’ 800-head capacity hog barn located on that land as petitioners’ farmland 13during petitioners had no written rental agreement with jj p farms inc with respect to the lease of petition- ers’ farmland including petitioners’ 800-head capacity hog barn located on that land and petitioners’ personal_property personal_property the same annual rent that that company paid to them in each of the years and ie dollar_figure for petitioners’ farmland exclusive of existing buildings on that land and dollar_figure for the buildings on that land and for petitioners’ 800-head capacity hog barn dollar_figure per head per rota- tion of hogs that petitioners processed through that barn pursuant to that modified rental arrangement the rent that that company was required to and did pay to petitioners during with respect to petitioners’ 800-head capacity hog barn depended on the number of hogs that petitioners processed through that barn during as a condition to jj p farms inc ’s being obligated pursuant to the modified oral rental arrangement to pay rent to petitioners for petitioners’ 800-head capacity hog barn petitioners were obligated or compelled to perform petitioners’ farm-related activities in the production by that company of agricultural commodities by processing hogs through that barndollar_figure if during petitioners had not performed any of petitioners’ farm-related activities in the production by jj p farms inc of agricultural commodities with respect to petitioners’ 800-head capacity hog barn and therefore did not process any hogs through 14if during petitioners became sick or incapacitated or otherwise were unable to perform for jj p farms inc peti- tioners’ farm-related activities in the production of agricul- tural commodities by processing hogs through petitioners’ head capacity hog barn that company was not obligated pursuant to the modified oral rental arrangement to pay rent to them for petitioners’ 800-head capacity hog barn that barn under the modified oral rental arrangement they would not have received any rent from that company with respect to that barn to the extent that during petitioners performed such activities by processing hogs through petitioners’ 800-head capacity hog barn they would have received from jj p farms inc with respect to that barn dollar_figure per head per rotation of hogs processed through that barn during petitioners processed approximately three rotations of hogs through petition- ers’ 800-head capacity hog barn as a result of petitioners’ farm- related activities and consequently petitioners received dollar_figure from jj p farms inc with respect to that barn petitioners jointly filed form_1040 u s individual_income_tax_return for each of their taxable years petitioners’ return petitioners’ return and peti- tioners’ return in petitioners’ return petitioners reported that mr solvie received dollar_figure15 of wages from jj p farms inc in that return petitioners reported that ms solvie received dollar_figure of wages salaries tips etc from morris public schools dollar_figure of wages salaries tips etc from ind 15the parties stipulated that petitioners reported in peti- tioners’ return that mr solvie received dollar_figure of wages from jj p farms inc that stipulation is clearly contrary to petitioners’ return that return shows that petitioners reported that for mr solvie received dollar_figure of wages from jj p farms inc we shall disregard the parties’ stipula- tion regarding the_amount_of_wages that petitioners reported in petitioners’ return mr solvie received from jj p farms inc see cal-maine foods inc v commissioner t c pincite school dist and dollar_figure16 of wages from jj p farms inc in schedule e supplemental income and loss schedule e included as part of petitioners’ return petitioners re- ported dollar_figure in rent received from the rental of petitioners’ farmland and petitioners’ personal_property claimed rent dollar_figure in expenses and dollar_figure in total rental real_estate income in petitioners’ return petitioners reported that mr solvie and ms solvie received dollar_figure and dollar_figure re- 16the parties stipulated that petitioners reported in peti- tioners’ return that ms solvie received dollar_figure of wages from jj p farms inc that stipulation is clearly contrary to petitioners’ return that return shows that petitioners reported that for they received a total of dollar_figure of wages salaries tips etc dollar_figure of which mr solvie reported as wages from jj p farms inc and dollar_figure of which ms solvie reported as wages from sources other than jj p farms inc the difference between the total of the wages ie dollar_figure reported from all sources and the total of the wages ie dollar_figure that mr solvie reported from jj p farms inc ie dollar_figure and the total of the wages that ms solvie reported from sources other than that company ie dollar_figure is dollar_figure we shall disregard the parties’ stipulation regarding the_amount_of_wages that petitioners reported in petitioners’ return ms solvie received from jj p farms inc see cal-maine foods inc v commissioner supra 17the parties stipulated that petitioners reported in peti- tioners’ return that ms solvie received dollar_figure of wages from jj p farms inc petitioners’ return shows that petitioners reported that for ms solvie received dollar_figure of wages from jj p farms inc the parties erroneously stipu- lated down to the nearest dollar instead of up to the nearest dollar we shall disregard the parties’ stipulation regarding the_amount_of_wages that petitioners reported in petitioners’ return ms solvie received from jj p farms inc see cal- maine foods inc v commissioner supra spectively of wages from jj p farms inc in schedule e included as part of petitioners’ return petitioners re- ported dollar_figure in rent received from the rental of petitioners’ farmland and petitioners’ personal_property claimed rent dollar_figure in expenses and dollar_figure in total rental real_estate income in petitioners’ return petitioners reported that mr solvie received dollar_figure of wages from jj p farms inc in that return petitioners reported that ms solvie received dollar_figure of wages salaries tips etc from morris public schools and dollar_figure of wages from jj p farms inc in schedule e included as part of petitioners’ return petitioners reported a total of dollar_figure in rent received from the rental of petitioners’ farmland including petitioners’ 800-head capacity hog barn located on that land as well as petitioners’ personal_property total claimed rent dollar_figure in expenses and dollar_figure in total rental real_estate income of the dollar_figure of total claimed rent that petitioners reported in petitioners’ return dollar_figure was attributable to petitioners’ farmland and petitioners’ personal_property claimed rent for petition- ers’ farmland and petitioners’ personal_property and dollar_figure was attributable to petitioners’ 800-head capacity hog barn claimed rent for petitioners’ 800-head capacity hog barn the claimed rent and the claimed rent that peti- tioners received from jj p farms inc pursuant to the oral rental arrangement and the claimed rent for petitioners’ farmland and petitioners’ personal_property that petitioners received from that company pursuant to the modified oral rental arrangement represented fair market rents jj p farms inc filed form_1120 u s_corporation income_tax return for its taxable_year jj p farms inc ’s return in jj p farms inc ’s return jj p farms inc reported that it paid dollar_figure of compensation to mr solvie as an officer of that company and dollar_figure of compensation to ms solvie as an officer in that return jj p farms inc reported that it paid dollar_figure of salaries and wages although it did not identify in that return the person or persons to whom it paid those wages in jj p farms inc ’s return jj p farms inc reported that it paid dollar_figure in rent although it did not specify in that return the amount of such rent that it paid to petitioners during its taxable_year on date respondent issued a notice to petitioners with respect to their taxable years and in that notice respondent determined that the claimed rent the claimed rent and the total claimed rent reduced by the deductions attributable to such respective rents are subject_to self-employment_tax because they constitute net_earnings_from_self-employment under sec_1402 opinion petitioners bear the burden of proving that the determina- tions in the notice that remain at issue are erroneousdollar_figure see rule a 290_us_111 respondent no longer maintains as respondent did in the notice that the claimed rent the claimed rent and the claimed rent for petitioners’ farmland and petitioners’ personal_property that petitioners received from jj p farms inc are subject_to self-employment_tax the only dispute remaining between the parties that we must resolve is whether the claimed rent for petitioners’ 800-head capacity hog barn reduced by the deductions attributable to such rent is subject_to self-employment_tax because it constitutes net_earnings_from_self-employment under sec_1402 as applicable here sec_1402 defines the term net_earnings_from_self-employment to mean the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business except that in computing such gross_income and deductions -- there shall be excluded rentals from real sec_7491 is not applicable in the instant case that is because respondent issued the notice to petitioners on date and a fortiori the examination of the years involved here would have commenced before date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 estate and from personal_property leased with the real_estate together with the deductions attributable thereto except that the preced- ing provisions of this paragraph shall not apply to any income derived by the owner or tenant of land if a such income is derived under an ar- rangement between the owner or tenant and another individual which provides that such other indi- vidual shall produce agricultural commodi- ties on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural commodities and b there is material_participation by the owner or tenant with respect to any such agricultural commodity the regulations under sec_1402 and we refer to the farm rental income that is included under that section in the definition of net_earnings_from_self-employment as includible farm rental income the regulations under sec_1402 elaborate on the meaning of includible farm rental income as follows b special rule for includible farm rental income -- in general there shall be included in determining net_earnings_from_self-employment for taxable years ending after any income derived by an owner or tenant of land if the following require- ments are met with respect to such income i the income is derived under an arrangement between the owner or tenant of land and another person which provides that such other person shall produce agricultural commodities on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural commodities and ii there is material_participation by the owner or tenant with respect to any such agricultural commodity income so derived shall be referred to in this section as includible farm rental income requirement that income be derived under an arrangement in order for rental income received by an owner or tenant of land to be treated as includible farm rental income such income must be derived pursu- ant to a sharefarming or other rental arrangement which contemplates material_participation by the owner or tenant in the production or management of production of agricultural commodities nature of arrangement i the arrangement between the owner or tenant and the person referred to in subparagraph of this paragraph may be either oral or written the arrangement must impose upon such other person the obligation to produce one or more agricultural commodities on the land of the owner or tenant in addition it must be within the contemplation of the parties that the owner or tenant will participate in the production or the management_of_the_production of the agricultural commodities required to be produced by the other person under such arrangement to an extent which is material with respect either to the production or to the management of pro- duction of such commodities or is material with respect to the production and management of production when the total required participation in connection with both is considered actual participation in order for the rental income received by the owner or tenant of land to be treated as includible farm rental income not only must it be derived pursuant to the arrangement described in subparagraph of this paragraph but also the owner or tenant must actually participate to a material degree in the production or in the management_of_the_production of any of the commodities required to be produced under the arrangement or he must actually participate in both the production and the management_of_the_production to an extent that his participation in the one when combined with his participation in the other will be considered participation to a material degree sec_1_1402_a_-4 income_tax regs the parties agree that during petitioners were to and did participate materially within the meaning of sec_1402 in the production by jj p farms inc of agricul- tural commodities by performing petitioners’ farm-related activi- ties with respect to inter alia processing hogs through peti- tioners’ 800-head capacity hog barn they disagree over whether the claimed rent for that barn was derived under an arrange- ment within the meaning of sec_1402 and sec_1_1402_a_-4 income_tax regs between petitioners and jj p farms inc which provided or contemplated inter alia that jj p farms inc was to produce agricultural commodities in that barn and that petitioners were to participate materially in the production of such commodities by processing hogs through that barn it is petitioners’ position that the claimed rent for petitioners’ 800-head capacity hog barn was not derived under such an arrangement and that consequently such claimed rent reduced by the deductions attributable to such rent is not subject_to self-employment_tax because it does not constitute includible farm rental income under sec_1402 and the regulations thereunder in support of their position petition- ers rely on the opinion of the court_of_appeals for the eighth circuit in 236_f3d_410 8th cir revg and remanding bot v commissioner tcmemo_1999_256 hennen v commissioner tcmemo_1999_306 and mcnamara v commissioner t c memo 1999-dollar_figure in reliance on mcnamara ii petitioners contend that the solvies are receiving fair_market_value rental payments the solvies are also receiving other compen- sation for the services they provide to the corpora- tion the simple fact that they are participating in the farming operation does not establish the required nexus between the rental payments and the material_participation necessary to trigger the inclusion of the payments within the definition of self-employment_income to the contrary adoption of the commis- sioner’s position would compel the conclusion that the solvies as landlords are required to rent property to the corporation at below fair_market_value and below the rates paid to third parties the missing link in the commissioner’s argument is the same as in the mcnamara case the corporation’s obligation to make the rental payments is separate and distinct from the taxpayers’ participation in the farming operation respondent counters that mcnamara ii does not require the result advocated by petitioners in the instant case respondent argues that the eighth circuit in mcnamara created a judicial exception for fair rental value when the landlord has two independent arrangements with the lessee for rent and wages and there is no nexus between the two arrangements petitioners fail to meet the eighth circuit’s standard because they failed to establish the fair rental value of the new facilities used by the corpora- tion in or that a separate employment agreement existed for petitioners’ services related to the addi- tional activities carried on in the new facilities 19we shall refer to our respective opinions that the court_of_appeals for the eighth circuit reversed and remanded as bot i hennen i and mcnamara i and to the opinion of that court as mcnamara ii petitioners’ classification of all funds from the corporation for use of the new facilities in as rent and none as wages demonstrates that there were not independent arrangements with respect to real_estate rentals and compensation_for services more- over the transaction does not pass muster given the strict scrutiny apple sic to such related-party transactions and given that exceptions from self- employment_tax under sec_1402 are narrowly con- strued bot i hennen i and mcnamara i involved taxpayers who pursuant to certain agreements or arrangements were to and did participate materially in the production of agricultural commodi- ties involved in those respective cases in bot i and hennen i the taxpayer-owners of the farmland in question entered into employment agreements or arrangements with their respective taxpayer-spouses and rental agreements or arrangements with those spouses in mcnamara i the taxpayer-owners of the farm- land in question entered into an employment agreement or arrangement with their wholly owned corporation and a rental agreement or arrangement with that corporation in bot i and hennen i the taxpayer-owners of the farmland in question contended that the respective rental agreements or arrangements involved in those cases did not require their material_participation in the production of the agricultural commodities in question we found that the respective taxpayer- owners in bot i and hennen i played a material role in the production of such commodities under an agreement or arrangement with their taxpayer-spouses we further found in bot i and hennen i that the income received from the rental of the respec- tive taxpayer-owners’ farmland in question was derived under an arrangement between the taxpayer-owners of the farmland and their taxpayer-spouses which provided that those spouses were to produce agricultural commodities on that land and that the taxpayer-owners were to participate materially in the production of such commodities we held in bot i and hennen i that the rents at issue in those cases reduced by the deductions attrib- utable to such respective rents were subject_to self-employment_tax because they constituted includible farm rental income under sec_1402 in mcnamara i the taxpayer-owners of the farmland in question contended that the rental agreement or arrangement involved in that case did not require their material participa- tion in the production of the agricultural commodities in ques- tion we found that the taxpayer-owners played a material role in production of such commodities under an agreement or arrange- ment with their wholly owned corporation we further found in mcnamara i that the income received from the rental of the taxpayers’ farmland in question was derived under an arrangement between the taxpayer-owners and their wholly owned corporation which provided that that corporation was to produce agricultural commodities on that land and that the taxpayer-owners were to participate materially in the production of such commodities we held in mcnamara i that the rent at issue in that case reduced by the deductions attributable to such rent was subject_to self- employment_tax because it constituted includible farm rental income under sec_1402 the taxpayers in bot i hennen i and mcnamara i appealed our respective decisions in those cases to the court_of_appeals for the eighth circuit that court decided those appeals in one opinion in mcnamara ii in mcnamara ii the court_of_appeals for the eighth circuit concluded we cannot say the tax_court clearly erred in conclud- ing as a factual matter that mrs mcnamara mrs bot and mrs hennen were required--by their respective employment agreements or by more informal arrange- ments --to materially participate in agricultural production and management and that all three did in fact materially participate in those activities see sec_1_1402_a_-4 as amended in more promising however is taxpayers’ argument that the lessor-lessee relationships should stand on their own apart from the employer-employee relation- ships to this end taxpayers insist that the rents in question were consistent with market rates for agricul- tural land in fact the transcripts of each trial contain uncontradicted testimony that the rents were at or slightly below fair_market_value the tax court’s decision however contains no factual finding in this regard moreover the commissioner apparently did not pursue the issue at trial because as it con- tended at oral argument the amount of the rent is irrelevant we disagree what is missing from both the commissioner’s and the tax court’s analyses is any mention of a nexus between the rents received by taxpayers and the ar- rangement that requires the landlords’ material par- ticipation we believe this omission overlooks sec_1402’s requirement that rents be derived under such an arrangement that is to say the mere exis- tence of an arrangement requiring and resulting in material_participation in agricultural production does not automatically transform rents received by the landowner into self-employment_income it is only where the payment of those rents comprise part of such an arrangement that such rents can be said to derive from the arrangement rents that are consistent with market rates very strongly suggest that the rental arrangement stands on its own as an independent transaction and cannot be said to be part of an arrangement for participation in agricultural production although the commissioner is correct that unlike other provisions in the code sec_1402 contains no explicit safe-harbor provision for fair_market_value transactions we conclude that this is the practical effect of the derived under language mcnamara v commissioner f 3d pincite the court_of_appeals for the eighth circuit remanded bot i hennen i and mcnamara i in order to provide the commissioner of internal revenue the opportunity to show that a connection existed between the respective rents and the respective employ- ment agreements or arrangements involved in those cases on remand the respective parties in bot i hennen i and mcnamara i declined our invitation to conduct additional trials as a result we found that the rent at issue in each of those cases was at or below market rates and decided that no deficiency in self-employment_tax existed in any of those cases in 54_tc_742 affd 445_f2d_985 10th cir we concluded that we would follow a court_of_appeals opinion which is squarely in point where appeal from our decision would lie to that court_of_appeals and to that court alone in the instant case during petition- ers had two arrangements with jj p farms inc an oral employment arrangement under which petitioners were to and did participate materially in the production by jj p farms inc of agricultural commodities by performing petitioners’ farm- related activities with respect to inter alia processing hogs through petitioners’ 800-head capacity hog barn and a modified oral rental arrangement under which petitioners leased to jj p farms inc inter alia that barn there were two identical types of arrangements involved in mcnamara ii the issue presented here is whether the claimed rent at issue reduced by the deductions attributable to such rent is subject_to self-employment_tax because it constitutes includible farm rental income under sec_1402 that was the identical issue presented in mcnamara ii we conclude that mcnamara ii is squarely in point moreover the court to which an appeal in this case would normally lie is the court_of_appeals for the eighth circuit we shall follow mcnamara ii golsen v commis- sioner supra as required by mcnamara ii we must determine whether there was a nexus between the claimed rent for petitioners’ 800-head capacity hog barn that petitioners received pursuant to the modified oral rental arrangement and the oral employment arrangement under which petitioners were to and did participate materially in the production by jj p farms inc of agricul- tural commodities by performing petitioners’ farm-related activi- ties with respect to inter alia processing hogs through that barndollar_figure as we understand their position petitioners contend that the claimed rent for petitioners’ 800-head capacity hog barn represented fair market rent and that petitioners received compensation which did not include such rent for 20we note that in mcnamara i there is no indication that the parties advanced and the court did not address any argument that because the taxpayer-owners of the farmland in that case materially participated within the meaning of sec_1402 in the production of agricultural commodities as employees of their wholly owned corporation and not in their individual capacities the analysis under sec_1402 should be different from the analysis in bot i and hennen i where the taxpayer-owners of the farmland involved in those two cases materially participated within the meaning of sec_1402 in the production of agricultural commodities in their individual capacities in mcnamara ii there is no indication that the taxpayers appealing mcnamara i advanced and the court_of_appeals for the eighth circuit did not address any argument that the analysis under sec_1402 with respect to such taxpayers should be any different from the analysis with respect to the taxpayers appeal- ing bot i and hennen i in the instant case neither petitioners nor respondent advances any argument that the analysis under sec_1402 should be different from the analysis in mcnamara ii because petitioners materially participated within the meaning of sec_1402 in the production by jj p farms inc of agricul- tural commodities as employees of jj p farms inc and not in their individual capacities indeed petitioners rely solely on the analysis in mcnamara ii to support their position in the instant case consequently we shall not address whether our analysis would be different in the instant case because petition- ers materially participated within the meaning of sec_1402 in the production of agricultural commodities by jj p farms inc as employees of jj p farms inc and not in their individual capacities petitioners’ farm-related activities in the production by jj p farms inc of agricultural commodities with respect to process- ing hogs through that barn consequently according to petition- ers no nexus existed between the claimed rent for petitioners’ 800-head capacity hog barn that petitioners received pursuant to the modified oral rental arrangement and the oral employment arrangement under which petitioners were to and did participate materially in the production by jj p farms inc of agricultural commodities by performing petitioners’ farm- related activities with respect to inter alia processing hogs through that barn we turn to petitioners’ contention that the claimed rent for petitioners’ 800-head capacity hog barn represented fair market rent in support of that contention petitioners rely on the following testimony of mr solvie in response to the follow- ing question by petitioners’ counsel on direct examination of mr solvie q okay the rent that you acting on behalf of jj p farms inc paid for the new hog barn was it above below or at fair_market_value for your area a about fair_market_value fair_market_value 21in addition to relying on mr solvie’s testimony to sup- port their position that the claimed rent for petitioners’ 800-head capacity hog barn represented fair market rent peti- tioners contend that respondent stipulated that that rent repre- sented fair market rent that contention is wrong respondent did not stipulate that that rent represented fair market rent we understand the foregoing question by petitioners’ counsel to be asking whether the total rent that jj p farms inc paid to petitioners during with respect to petitioners’ 800-head capacity hog barn ie dollar_figure was above below or at fair_market_value however the rent that that company was required to and did pay to petitioners during with respect to that barn was not dollar_figure but was dollar_figure per head per rotation of hogs that petitioners processed through that barn there is nothing in the record establishing that dollar_figure per head per rotation of hogs that petitioners processed through petitioners’ 800-head capacity hog barn represented fair market rent for such barndollar_figure 22assuming arguendo that it were proper for the colloquy between petitioners’ counsel and mr solvie to have focused on the total rent that jj p farms inc paid to petitioners during with respect to petitioners’ 800-head capacity hog barn ie dollar_figure instead of on the rent of dollar_figure per head per rotation of hogs that petitioners processed through that barn we are not persuaded by mr solvie’s testimony which we found to be vague and ambiguous that such total rent paid represented fair market rent mr solvie’s use of the word about as a qualifier to the phrase fair_market_value raises a serious question in our mind as to whether mr solvie was testifying that the total rent that jj p farms inc paid to petitioners during was below at or above fair market rent mr solvie’s repeating the phrase fair_market_value does not clarify but instead compounds the vagueness and ambiguity of his testimony that such total rent paid was about fair_market_value moreover we found mr solvie’s testimony to be general vague ambiguous self-serving uncorroborated and or internally inconsistent in certain other material respects for example the following exchange took place during the cross-examination by respondent’s counsel of mr solvie q but the rent that you received for the new facility was wholly dependent upon the number of pigs continued assuming arguendo that it were proper for the question posed to mr solvie by petitioners’ counsel to have focused on the total rent that jj p farms inc paid to petitioners during with respect to petitioners’ 800-head capacity hog barn ie dollar_figure and that mr solvie had clearly and unambiguously testified that such rent paid represented fair market rent on the instant record we would not rely on such testimony the record establishes that after petitioners incorporated jj p farms inc in and before petitioners built petitioners’ continued that went through the barn a q no not--yes i suppose it would and so if the new facility sat empty you would receive no rent a no we were going to get rent whether we were using it or not q well you leased it to the corporation for dollar_figure per head per rotation if the corporation put no hogs through that barn you would receive no rent from the corporation a no we were-- the number of pigs or any- thing were not tied to the corporation we were going to get money for that regardless of if the pigs went through or not q the parties have stipulated that the lease agreement was dollar_figure per head per rotation if there was no pigs that went through and no rotations how would you get any rent a i don’t know we shall not rely on mr solvie’s testimony to establish peti- tioners’ position in this case 800-head capacity hog barn in the farming operation had the capacity to process big_number head of hogs during each of the years and jj p farms inc was required to and did pay to petitioners fair market rent of dollar_figure for the buildings exclusive of that barn located on petitioners’ farmland that had the capacity to process big_number head of hogs although not entirely clear from the record it appears that after petitioners built petitioners’ 800-head capacity hog barn in the farming operation of jj p farms inc had the capacity to process not only big_number head of hogs in those build- ings but also an additional head of hogs in that barn we find it difficult to believe that during buildings with the capacity to process big_number head of hogs would have generated annual fair market rent of dollar_figure while petitioners’ 800-head capacity hog barn with the capacity to process head of hogs and with rent for such barn calculated as dollar_figure per head per rotation of hogs that petitioners processed through that barn would have generated annual fair market rent of dollar_figure--the amount of the claimed rent for petitioners’ 800-head capac- ity hog barn that petitioners received from jj p farms inc during in this connection at the trial in this case in date mr solvie apparently in an attempt to justify having received annual rent for petitioners’ 800-head capacity hog barn during that was more than twice as much as the annual fair market rent that petitioners received during that year for petitioners’ other buildings testified during direct examination as follows in response to the following question by petitioners’ counsel q can you tell me a little bit about the envi- ronment for construction of hog barns in your area a it’s--in our area we’re--it’s--right now they’ve been under a building moratorium because there has been a lot of construction going on and until the last couple--until probably about the last three years so people have pigs and they want to get their pigs into these newer facilities but they’ve been unable to build so people are really scrambling to try and use or rent these facilities that are already existing you can’t get permits anymore to build so it’s kind of--you know people are really scrambling to get buildings that are already in existence we understand the foregoing testimony of mr solvie to be ad- dressing the availability in date at the time of trial and not in of new hog barns situated around the geographic location of petitioners’ 800-head capacity hog barn we are not persuaded by that testimony that a shortage of new hog barns existed in which would have resulted in petitioners’ having received rent in that year for petitioners’ 800-head capacity hog barn ie dollar_figure that was over twice the fair market rent that petitioners received in that year for the other buildings on petitioners’ farmland ie dollar_figure on the record before us we find that petitioners have failed to establish that the claimed rent for petitioners’ 800-head capacity hog barn represented fair market rent conse- quently petitioners’ reliance on the following conclusions of the court_of_appeals for the eighth circuit in mcnamara ii is misplaced rents that are consistent with market rates very strongly suggest that the rental arrangement stands on its own as an independent transaction and cannot be said to be part of an arrangement for participation in agricultural production although the commissioner is correct that unlike other provisions in the code sec_1402 contains no explicit safe-harbor provision for fair_market_value transactions we conclude that this is the practical effect of the derived under language mcnamara v commissioner f 3d pincite we turn now to petitioners’ contention that petitioners received compensation_for petitioners’ farm-related activities in the production by jj p farms inc of agricultural commodities with respect to processing hogs through petitioners’ 800-head capacity hog barn which did not include the claimed rent for such barn petitioners do not point to any evidence in support of that contention that is because there is none the record establishes indeed mr solvie testified and we have 23having found that petitioners have failed to establish that the claimed rent for petitioners’ 800-head capacity hog barn represented fair market rent we reject petitioners’ argu- ment that adoption of the commissioner’s position would compel the conclusion that the solvies as landlords are required to rent property to the corporation at below fair_market_value and below the rates paid to third parties found that during the wages that jj p farms inc paid to petitioners for petitioners’ farm-related activities in the production of agricultural commodities were calculated without regard to the activities that petitioners performed with respect to processing hogs through petitioners’ 800-head capacity hog barn we have rejected the two reasons that petitioners advance in support of their position that there was no nexus between the claimed rent for petitioners’ 800-head capacity hog barn that petitioners received pursuant to the modified oral rental arrangement and the oral employment arrangement under which petitioners were to and did participate materially in the production by jj p farms inc of agricultural commodities by performing petitioners’ farm-related activities with respect to inter alia processing hogs through that barn on the record before us we find no other reason that would support petition- ers’ position that there was no such nexus pursuant to the modified oral rental arrangement the rent that jj p farms inc was required to and did pay to peti- tioners during with respect to petitioners’ 800-head capac- ity hog barn depended on the number of hogs that petitioners processed through that barn during as a condition to jj p farms inc ’s being obligated pursuant to that modified rental arrangement to pay rent to petitioners for that barn petitioners were obligated or compelled to perform petitioners’ farm-related activities in the production by that company of agricultural commodities by processing hogs through that barn if during petitioners had not performed any of petitioners’ farm-related activities in the production by jj p farms inc of agricul- tural commodities with respect to petitioners’ 800-head capacity hog barn and therefore did not process any hogs through that barn under the modified oral rental arrangement they would not have received any rent from that company with respect to that barn to the extent that during petitioners performed such activities by processing hogs through petitioners’ 800-head capacity hog barn they would have received from jj p farms inc with respect to that barn dollar_figure per head per rotation of hogs processed through that barn during petitioners processed approximately three rotations of hogs through petition- ers’ 800-head capacity hog barn as a result of petitioners’ farm- related activities and consequently petitioners received dollar_figure from jj p farms inc with respect to that barn which is the amount of the claimed rent for petitioners’ 800-head capac- ity hog barn based upon our examination of the entire record in this case we find that petitioners have failed to establish that during there was no nexus between the claimed rent for petitioners’ 800-head capacity hog barn that petitioners received pursuant to the modified oral rental arrangement and the oral employment arrangement under which petitioners were to and did participate materially in the production by jj p farms inc of agricultural commodities by performing petition- ers’ farm-related activities with respect to inter alia pro- cessing hogs through that barn on that record we further find that petitioners have failed to show that the claimed rent for petitioners’ 800-head capacity hog barn was not derived under an arrangement within the meaning of sec_1402 and sec_1_1402_a_-4 income_tax regs between petitioners and jj p farms inc which provided or contemplated inter alia that that company was to produce agricultural commodities in that barn and that petitioners were to participate materially in the production of such commodities by processing hogs through that barn on the record before us we hold that petitioners have failed to establish that the claimed rent for petition- ers’ 800-head capacity hog barn reduced by the deductions attributable to such rent is not subject_to self-employment_tax because it does not constitute includible farm rental income and therefore is not net_earnings_from_self-employment under sec_1402 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decision will be entered under rule
